Title: To Thomas Jefferson from Thomas Leiper, 14 July 1824
From: Leiper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            July 14th 1824—
                    Doctor Robert Patterson is extremely ill and not expected to Live many days—This unhappy Occurrence will leave a vacancy in the Office of Director of the Mint—Several persons has been already named as the future officer and Among them his son Doctor Robert M Patterson who  is also my son in Law—This Gentleman is now in every respect such as his Father was when he received the Office at your hands—He is the Vice Provost and professor of Naturall Philosophy and Chemistry in the University—The secretary of the Philosophical Society over which you so long presided an efficient and highly valued member of all our literary Institutions He has always been a warm supporter of the present Administration and during the Late War acted as Chief of the Corps of Volunteer Ingineers which was formed for the defence of Philadelphia—He has an encreasing family depending exclusively on his exertions—His manners are of the most popular character and no One of Our Citizens enjoys in a higher degree of the confidence and esteem of all Classes—I am about applying on his behalf to the President of the United States and a principle object of this letter is to invite your Assistance in procuring for him the office—the mass of our most respectable people are decidedly favourable to his success and I am very sure that nothing but a want of intimate acquaintance with you can deprive him of the Honour and advantage of your Countenance and aid—He has all my warmest wishes and you will greatly add to the Large debt of gratitude which I already owe you by any and every exertions to assist me in obtaining this favourite Object—I am with the greatest Respect and Esteem Your Most Obedient Sert
                        Thomas Leiper